WELLS, Judge.
Juan J. Cancio appeals from an order of the Florida Unemployment Appeals Commission dismissing as untimely his appeal of a decision denying him benefits. We affirm.
Cancio does not claim that he did not receive the appeals referee’s decision, or that he received it too late to file a timely reply. See Guerrero v. Fla. Unemployment Appeals Comm’n, 855 So.2d 266, 268-69 (Fla. 3d DCA 2003). The Commission, therefore, properly dismissed his appeal as it was not filed within twenty days of the date that the referee’s decision was mailed to him. § 443.151(4)(b), Fla. Stat. (2003); Guerrero, 855 So.2d at 268 (“Under section 443.151(4)(b)3 of the Florida Statutes, an aggrieved party has twenty days after mailing or delivery of a referee’s decision to initiate an appeal with the UAC. Failure to perfect an appeal within twenty days subjects a claim to dismissal under Florida Administrative Code Rule 60BB-7.006. There are no good cause exceptions to this dismissal rule”).
Affirmed.